Case 1:17-cv-06404-BMC-SMG Document 242-53 Filed 02/21/19 Page 1 of 5 PageID #: 7929




                         Exhibit 5
Case 1:17-cv-06404-BMC-SMG Document
                        REDACTED      242-53 CLIENT
                                 - ATTORNEY   Filed 02/21/19
                                                    PRIVILEGE Page 2 of 5 PageID #: 7930




 )URP-HQQLIHU3RZHUV
 'DWH0RQ-XODW30
 6XEMHFW)ZG<RXU)OLJKW5HFHLSW                  Macey Speight              -8/
 7R


 )RUZDUGHGPHVVDJH
 )URP'HOWD$LU/LQHV
 'DWH-XO30
 6XEMHFW<RXU)OLJKW5HFHLSW       Macey Speight                     -8/
 7R
 &F




      Hello, Macey Speight

      Your Trip Confirmation #:


      Tue, 25JUL                           DEPART                               ARRIVE

      DELTA 1286                           ATLANTA                              NYC-LAGUARDIA
      First Class (A)                      10:30am                              12:49pm

      Wed, 26JUL                           DEPART                               ARRIVE

      DELTA 2057                           NYC-LAGUARDIA                        ATLANTA
      First Class (A)                      11:00am                              1:41pm


          ARRIVE ON TIME

          For passengers traveling domestically (within the U.S):
          Due to peak summer travel season, many airports are experiencing a high volume of passengers,
          resulting in long check-in, baggage drop and security checkpoint lines.
          Please plan to arrive at the airport at least 2 hours prior to your scheduled departure time.



          For passengers traveling internationally:
          Due to recently-implemented U.S. Department of Homeland Security (DHS) enhanced security
          requirements for customers traveling from any non U.S. location, we strongly advise all customers to
          arrive at the airport at least 3 hours prior to your scheduled departure time and to
          proceed to your departure gate promptly to allow extra time to clear security.

          We also encourage passengers to check-in online at delta.com or via the Fly Delta app to help avoid



                              CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                         JP_0000443
Case 1:17-cv-06404-BMC-SMG Document 242-53 Filed 02/21/19 Page 3 of 5 PageID #: 7931



        delays.


        RESTRICTED HAZARDOUS ITEMS
        To ensure the safety of our customers and employees, Delta no longer accepts hoverboards or
        any lithium battery powered self-balancing personal transportation devices on board its
        aircraft. These items are prohibited as both carry-on and checked baggage.

        Spare batteries for other devices, fuel cells, and e-cigarettes are permitted in carry-on
        baggage only. If your carry-on bag contains these items and is gate checked, they must be
        removed and carried in the cabin. Further information and specific guidelines regarding
        restricted items can be found here.


        TRAFFIC ADVISORY FOR ATL
        Due to ongoing construction efforts as part of Hartsfield - Jackson International Airport's (ATL)
        Landside Modernization effort, we advise all customers departing ATL to arrive at least 2 hours
        before their scheduled departure time to accommodate for possible traffic delays.

        Please visit ATLNEXT for the latest updates on Hartsfield-Jacksonâ€™s entire development effort.


     Passenger Info
     NAME                                        FLIGHT                                                     SEAT
         Macey Speight                           DELTA AIR LINES INC 1286                                   01C
                                                 DELTA AIR LINES INC 2057                                   01D


     Visit delta.com or use the Fly Delta app to view, select or change your seat.
     If you purchased a Delta Comfort+â„¢ seat or a Trip Extra, please visit My Trips to access a receipt
     of your purchase.


      Flight Receipt

      Ticket #:
      Place of Issue: Delta.com

      Ticket Issue Date: 24JUL17

      Ticket Expiration Date: 24JUL18


      METHOD OF PAYMENT

      CA************9510                                                                       $1074.40 USD



      CHARGES

      Air Transportation Charges

      Base Fare                                                                               $973.02 USD

      Taxes, Fees and Charges




                            CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                             JP_0000444
Case 1:17-cv-06404-BMC-SMG Document 242-53 Filed 02/21/19 Page 4 of 5 PageID #: 7932



      United States - September 11th Security Fee                                                                $11.20 USD
      (Passenger Civil Aviation Security Service Fee) (AY)

      United States - Transportation Tax (US)                                                                    $72.98 USD

      United States - Passenger Facility Charge (XF)                                                               $9.00 USD

      United States - Flight Segment Tax (ZP)                                                                      $8.20 USD

      TICKET AMOUNT                                                                                         $1074.40 USD


      NONREF/PENALTY APPLIES

      This ticket is non-refundable unless the original ticket was issued at a fully refundable fare. Some fares may not
      allow changes. If allowed, any change to your itinerary may require payment of a change fee and increased fare.
      Failure to appear for any flight without notice to Delta will result in cancellation of your remaining reservation.

      Note: When using certain vouchers to purchase tickets, remaining credits may not be refunded. Additional charges
      and/or credits may apply.

      Fare Details: ATL DL LGA486.51KA0NX0FB DL ATL486.51KA0NX0FB USD973.02END ZP ATLLGA XF ATL4.5LGA4.5


     Checked Bag Allowance

     The fees below are based on your original ticket purchase. If you qualify for free or
     discounted checked baggage, this will be taken into account when you check in.

       Tue 25 Jul 2017                                      DELTA AIR LINES INC: ATL LGA

       CARRY ON                                             FIRST                                SECOND

       FREE                                                 FREE                                 FREE

         Visit delta.com for details on baggage embargos that may apply to your itinerary.




       Wed 26 Jul 2017                                      DELTA AIR LINES INC: LGA ATL

       CARRY ON                                             FIRST                                SECOND

       FREE                                                 FREE                                 FREE

         Visit delta.com for details on baggage embargos that may apply to your itinerary.




     Transportation of Hazardous Materials

     Federal law forbids the carriage of hazardous materials aboard aircraft in your luggage or on your person. A violation
     can result in civil penalties. Examples include: Paints, aerosols, lighter fluid, fireworks, torch lighters, tear gases and
     compressed gas cartridges.

     There are special exceptions for small quantities (up to 70 ounces total). For further information visit
     delta.com Restricted Items Section.




                                CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                         JP_0000445
Case 1:17-cv-06404-BMC-SMG Document 242-53 Filed 02/21/19 Page 5 of 5 PageID #: 7933


       EARN MILES WITH AIRBNB. Â€º
       Book your Airbnb via deltaairbnb.com and earn miles on all
       stays. Plus, new guests also get $25 toward first qualifying
       booking. Terms Apply.

 




                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER   JP_0000446
